
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8.5


RESTRICTED STOCK AWARD AGREEMENT
(With Time-Based and [Business Group Name] Performance-Based Stock Grants)
(Pursuant to the EnergySolutions, Inc. 2007 Equity Incentive Plan)


        THIS RESTRICTED STOCK AWARD AGREEMENT (this "Agreement") is made
effective as of [            ] (the "Grant Date") by and between
EnergySolutions, Inc., a Delaware corporation (with any successor, the
"Company"), and [            ] (the "Participant").


R E C I T A L S:


        WHEREAS, the Company has adopted the EnergySolutions, Inc. 2007 Equity
Incentive Plan (the "Plan"), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

        WHEREAS, the Compensation Committee of the Board (the "Committee")
determined that it would be in the best interests of the Company and its
stockholders to grant the restricted stock (the "Restricted Shares") provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.

        NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties agree as follows:

        1.    Time Based Restricted Stock Award.    Subject to the terms and
conditions of the Plan and this Agreement, the Company hereby grants to the
Participant, effective as of the Grant Date,            Restricted Shares (the
"Time Based Restricted Shares"), which shall vest and become nonforfeitable in
accordance with Section 4(a).

        2.    Performance Based Restricted Stock Award.    Subject to the terms
and conditions of the Plan and this Agreement, the Company hereby grants to the
Participant, effective as of the Grant Date, [            ] Restricted Shares
(the "Performance Based Restricted Shares"), which (a) shall be forfeited in the
event the Business Unit fails to achieve ninety percent (90%) of the Business
Unit's Operating Income Target in its [            ] fiscal year and (b) if not
forfeited under the foregoing subparagraph (a), shall vest and become
nonforfeitable in accordance with Section 4(b). The term "Business Unit" shall
mean the business sector identified by the Committee as "[            ]". The
term "Operating Income" shall mean the operating income of the Business Unit for
its [            ] fiscal year, determined in accordance with generally accepted
accounting principles and past practice of the Company. The term "Operating
Income Target" shall mean [$      ].

        3.    Certificates.    Each Restricted Share will be issued as a "book
account" entry in the name of the Participant on the stock transfer books of the
Company until it vests in accordance with the terms of this Agreement. Upon
vesting, a certificate representing the amount of vested Restricted Shares shall
be issued by the Company and delivered to the Participant or an account
designated by the Participant.

        4.    Vesting.    

        (a)    Time Based Restricted Stock Vesting Schedule.    Subject to the
Participant's continued employment on each vesting date, one third of the Time
Based Restricted Shares shall vest on the first anniversary of the Grant Date,
and one third of the Time Based Restricted Shares shall vest on each of the
second, and third anniversaries of the Grant Date.

        (b)    Performance Based Restricted Stock Vesting Schedule.    Subject
to the Participant's continued employment on the vesting date, and subject to
the performance criteria in Section 2, the Performance Based Restricted Shares
shall vest on the third anniversary of the Grant Date.

        (c)    Acceleration of Vesting.    The Participant's unvested Restricted
Shares, if any, shall immediately vest in full upon the occurrence of any the
following events (but with respect to

--------------------------------------------------------------------------------



Performance Based Restricted Shares only if the performance criteria have been,
or are subsequently, met):

          (i)  upon the Participant's inability due to death, illness or
disability to continue serving as an employee of the Company;

         (ii)  upon a Change of Control, as defined in the Plan.

        5.    No Right to Continued Employment.    The granting of the
Restricted Shares evidenced hereby and this Agreement shall impose no obligation
on the Company or any of its subsidiaries or affiliates to continue the
employment of the Participant and shall not lessen or affect any right that the
Company or any of its subsidiaries or affiliates may have to terminate the
employment of such Participant.

        6.    Securities Laws/Legend on Certificates.    The issuance and
delivery of certificates representing vested Restricted Shares shall comply with
all applicable requirements of law, including (without limitation) the
Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, state securities laws and regulations, and the regulations of any
stock exchange or other securities market on which the Company's securities may
then be traded. If the Company deems it necessary to ensure that the issuance of
securities under the Plan is not required to be registered under any applicable
securities laws, each Participant to whom such security would be issued shall
deliver to the Company an agreement or certificate containing such
representations, warranties and covenants as the Company which satisfies such
requirements. The certificates representing the vested Restricted Shares shall
be subject to such stop transfer orders and other restrictions as the Committee
may deem reasonably advisable, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.

        7.    Transferability.    The unvested Restricted Shares may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any of its subsidiaries or affiliates; provided that the designation
of a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance. An approved form of Beneficiary
Designation is attached hereto as Exhibit A. No such permitted transfer of the
Restricted Shares to heirs or legatees of the Participant shall be effective to
bind the Company unless the Committee shall have been furnished with written
notice thereof and a copy of such evidence as the Committee may deem necessary
to establish the validity of the transfer and the acceptance by the transferee
or transferees of the terms and conditions hereof.

        8.    Adjustment of Restricted Shares.    Adjustments to the Restricted
Shares shall be made in accordance with the terms of the Plan.

        9.    Withholding.    In the event required by federal or state law, the
Company shall have the right and is hereby authorized to withhold, or to require
the Participant to pay upon the occurrence of the event triggering the
requirement, any applicable withholding taxes in respect of the Restricted
Shares, their grant, vesting or otherwise and to take such other action as may
be necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes.

        10.    Notices.    Any notification required by the terms of this
Agreement shall be given in writing and shall be deemed effective upon personal
delivery or within three (3) days of deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid. A
notice shall be addressed to the Company, Attention: General Counsel, at its
principal

2

--------------------------------------------------------------------------------






executive office and to the Participant at the address that he or she most
recently provided to the Company.

        11.    Entire Agreement.    This Agreement and the Plan constitute the
entire contract between the parties hereto with regard to the subject matter
hereof. They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

        12.    Waiver.    No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.

        13.    Successors and Assigns.    The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant's assigns and the legal
representatives, heirs and legatees of the Participant's estate, whether or not
any such person shall have become a party to this Agreement and agreed in
writing to be joined herein and be bound by the terms hereof.

        14.    Choice of Law; Jurisdiction; Waiver of Jury Trial.    This
Agreement shall be governed by the laws of the State of Utah, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.

        SUBJECT TO THE TERMS OF THIS AGREEMENT, THE PARTIES AGREE THAT ANY AND
ALL ACTIONS ARISING UNDER OR IN RESPECT OF THIS AGREEMENT SHALL BE LITIGATED IN
THE FEDERAL OR STATE COURTS IN UTAH. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF SUCH COURTS FOR
ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER PROPERTY WITH
RESPECT TO SUCH ACTION. EACH PARTY AGREES THAT VENUE WOULD BE PROPER IN ANY OF
SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH COURT IS AN IMPROPER
OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

        EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

        15.    Restricted Shares Subject to the Plan.    By entering into this
Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the prospectus relating to the Plan. The Restricted
Shares are subject to the Plan. The terms and provisions of the Plan as it may
be amended from time to time are hereby incorporated herein by reference
(subject to the limitation set forth in Section 16). In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.
The Participant has had the opportunity to retain counsel, and has read
carefully, and understands, the provisions of the Plan and the Agreement.

        16.    Amendment.    The Committee may amend or alter this Agreement and
the Restricted Shares granted hereunder at any time; provided that, subject to
Articles 11, 12 and 13 of the Plan, no such amendment or alteration shall be
made without the consent of the Participant if such action would materially
diminish any of the rights of the Participant under this Agreement or with
respect to the Restricted Shares.

        17.    Section 83(b) Election.    In the event the Participant
determines to make an election with the Internal Revenue Service (the "IRS")
under Section 83(b) of the Code and the regulations promulgated thereunder (the
"83(b) Election"), the Participant shall provide a copy of such form to the
Company promptly following its filing, which is required under current law to be
filed with

3

--------------------------------------------------------------------------------






the IRS no later than thirty (30) days after the Grant Date of the Restricted
Shares. The Participant is advised to consult with his or her own tax advisors
regarding the purchase and holding of the Restricted Shares, and the Company
shall bear no liability for any consequence of the Participant making and 83(b)
Election or failing to make an 83(b) Election.

        18.    Severability.    The provisions of this Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

        19.    Signature in Counterparts.    This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[SIGNATURE PAGE FOLLOWS]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Restricted
Stock Award Agreement effective as of the date first written above.

    ENERGYSOLUTIONS, INC.
 
 
By
 
 


--------------------------------------------------------------------------------

Val John Christensen
CEO, President
Agreed and acknowledged effective as
of the date first above written:
 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 

5

--------------------------------------------------------------------------------






EXHIBIT A


Beneficiary Designation for Restricted Shares of EnergySolutions, Inc.
Signature(s) Required Below

Instructions:   Type or print legibly in ink. Sign and date form. Return
original to EnergySolutions' Legal Services Administrator, and retain a copy for
your records.

 


Participant's Name
  Social Security Number   Date of Birth



       

        I hereby designate the beneficiary(ies) named below to receive my
restricted shares of EnergySolutions, Inc. Unless otherwise provided in this
request, if two or more primary beneficiaries are named, the shares shall be
distributed pursuant to the terms of the Plan in equal portions (rounded to the
nearest whole number) to the named primary beneficiaries if surviving the
Participant, or to the survivor(s). If no primary beneficiary(ies) survive, the
shares shall be distributed in like manner to the named contingent
beneficiary(ies), if any. If no beneficiary survives, shares shall be
distributed according to the terms of the Plan. The right of the Participant to
change the beneficiary(ies) hereafter is reserved.

Primary Beneficiaries:

Beneficiary Full Name
  Complete Address   Date of Birth   Social Security Number   Relationship to
Participant



               



               



               



               

Contingent Beneficiaries:



               



               



               



               

        This designation is revocable as to each beneficiary except when
otherwise stated, and beneficiaries of like class shall share equally with right
of survivorship. Any designation of an individual shall mean an individual
living at the Participant's death.

Dated this            day of                                             ,
20            , at                                              ,
                          .
                                         
                                          
                                         City
                              State

  


--------------------------------------------------------------------------------

Signature of Participant     


--------------------------------------------------------------------------------

Signature of Irrevocable Beneficiary(ies), if any
 
 
 


--------------------------------------------------------------------------------

Signature of Irrevocable Beneficiary(ies), if any

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8.5



RESTRICTED STOCK AWARD AGREEMENT (With Time-Based and [Business Group Name]
Performance-Based Stock Grants) (Pursuant to the Energy Solutions , Inc. 2007
Equity Incentive Plan)
R E C I T A L S
EXHIBIT A
